On the 2nd day of May, 1934, on a plea of guilty appellant was convicted in Criminal District Court of Tarrant County, Texas, of the offense of burglary and his punishment assessed at five years' imprisonment in the penitentiary. Sentence was suspended during the good behavior of appellant. On the 13th day of April, 1936, the Criminal District Attorney of Tarrant County filed in the court of conviction a motion praying that said suspended sentence be revoked, alleging that appellant was on the 23rd day of March, *Page 542 
1936, convicted of a felony in United States District Court at New Orleans in the State of Louisiana. A hearing on said motion was had on the 27th day of February, 1937, and the court found that during the suspension of appellant's sentence he had been convicted in United States District Court of a felony, to-wit: violation of the National Motor Vehicle Theft Act. The suspended sentence was revoked and appellant sentenced under the original conviction to imprisonment in the penitentiary for not less than two nor more than five years.
No statement of facts or bills of exception are brought forward. The record shows that all proceedings were in accord with Art. 779, C. C. P., relating to the revocation of a suspended sentence.
The judgment is affirmed.
Affirmed.